DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 18, 19, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more mechanical transducers" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the examiner will interpret lines 7-8 of claim 1 to read as “one or more transducers).
Claim 1 recites the limitation “an isochronic wave” in line 11. The claim is indefinite because claim 1 also recites the limitation “an isochronic waveform” in line 4 and it is unclear if the recitation in line 11 is referring to the same isochronic wave of line 4 or introducing a new limitation with the same name. for purposes of examination the examiner will interpret claim 1 such that the waveforms are interchangeable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 18, 19, 24, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites the neuromodulation device comprising an isochronic waveform in line 3. The Office does not consider transitory signals to be patent eligible subject matter. To overcome this rejection, Applicant may reintroduce the cancelled limitation “one or more mechanical transducers that produce mechanical vibrations having an isochronic waveform”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 18, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0317795 to Couser, hereinafter Couser, in view of US 2018/0021217 to Tracey et al., hereinafter Tracey (both cited previously).
Regarding claim 1, Couser teaches (Fig 1-4D) a transcutaneous neuromodulation device (abstract; anxiety control device 10), the device comprising: isochronic waveform (para 0036); a battery (para 0046; battery source 40), and one or more controller boards (para 0037; PCB 35), wherein the one or more control boards are in communication with the one or more mechanical transducers (para 0037; frequency transmitting element 30; Fig 4D: see PCB 35 connected to transducer 30 via wires denoted by black lines), and wherein the one or more controller boards controls waveform output through the one or more mechanical transducers (para 0038; 0042), thereby producing mechanical vibrations (para 0038), and wherein the waveform output comprises a modulated waveform of an isochronic wave (Fig 2; para 0042) having a frequency ranging between 9-11 Hz. Although Couser does not explicitly disclose the isochronic wave having a frequency ranging between 9-11 Hz, it does disclose applying the isochronic waves in frequency ranges including 4-8 Hz and 12-40 Hz (para 0047) which are adjacent to the frequency range claimed by Applicant; consequently, it would have been obvious to apply the isochronic wave having a frequency ranging between 9-11 Hz because the Office considers adjacent ranges to be a matter of prima facie obviousness. See MPEP 2144.05.II.
Couser discloses an isochronic wave in which mechanical vibrations are produced and then stopped at regular intervals (Fig 4; para 0047), but does not explicitly disclose producing mechanical vibrations for approximately two seconds to approximately 10 seconds.
However, Tracey teaches producing mechanical vibrations for approximately two seconds to approximately 10 seconds (0221). Although Tracey does not explicitly disclose producing mechanical vibrations for approximately two seconds to approximately 10 seconds, it does disclose producing vibrations for about 1 to 120 seconds which overlaps the range claimed by Applicant; consequently, it would have been obvious to one of ordinary skill to produce the mechanical vibration for approximately two to approximately 10 seconds because the Office considers overlapping ranges to be a matter of prima facie obviousness. See MPEP 2144.05.II.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the mechanical vibrations of Couser such that they are produced for approximately two seconds to approximately 10 seconds, as taught by Tracey, for purpose of ensuring the mechanical stimulation is effective during the entire period of stimulation, particularly if the effect of non-invasive stimulation operates at least in part through mechanoreceptors (para 0099).
Regarding claim 5, Couser discloses the limitations of claim 1, but does not disclose wherein the one or more mechanical transducers of the device are configured to stimulate one or more mechanoreceptors in the skin.
However, Tracey teaches wherein the one or more mechanical transducers of the device are configured to stimulate one or more mechanoreceptors in the skin (para 0096).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation device of Couser wherein the one or more mechanical transducers of the device are configured to stimulate one or more mechanoreceptors in the skin, as taught by Tracey, for purpose of stimulating a nerve of the inflammatory reflex, such as the vagus nerve, to inhibit the inflammatory reflex (para 0020).
Regarding claim 7, Couser further teaches wherein the one or more controller boards modulate the waveform output to the one or more mechanical transducers to produce active or inactive pulse durations and frequencies (para 0038) configured to accommodate particular mechanoreceptor recovery periods, adaptation times, inactivation times, sensitization and desensitization times, or latencies (para 0036-0038: various waveform signals are saved in the memory and as such it would be reasonable that one of them is capable of accommodating mechanoreceptor recovery periods, etc).
Regarding claim 8, Couser further teaches the device additionally comprising one or more components that maintains the position of the one or more transducers in proximity to one or more mastoid regions of the user of the device (Fig 11; para 0041, 0061).
Regarding claim 18, Couser further teaches wherein the isochronic wave comprises a frequency of 10 Hz. Although Couser does not explicitly disclose the isochronic wave having a frequency of 10 Hz, it does disclose applying the isochronic waves in frequency ranges including 4-8 Hz and 12-40 Hz (para 0047) which are adjacent to the frequency range claimed by Applicant; consequently, it would have been obvious to apply the isochronic wave having a frequency of 10 Hz because the Office considers adjacent ranges to be a matter of prima facie obviousness. See MPEP 2144.05.II.
Regarding claim 19, Couser further teaches wherein the isochronic wave is comprised of low amplitude sub intervals (para 0047; Fig 4).
Regarding claim 24, Couser discloses the limitations of claim 1, but does not disclose wherein a level of a portion of the mechanical vibration is based on activation thresholds of one or more target cells and/or proteins.
However, Tracey teaches wherein at least a portion of the mechanical vibration is based on activation thresholds of one or more target cells and/or proteins (para 0099).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation device of Couser wherein a level of
Application/Control Number: 16/241,227 Page 7 Art Unit: 3792 a portion of the mechanical vibration is based on activation thresholds of one or more target cells and/or proteins, as taught by Tracey, for purpose of ensuring the mechanical stimulation is effective during the entire period of stimulation, particularly if the effect of non-invasive stimulation operates at least in part through mechanoreceptors (para 0099).
Regarding claim 25, Couser discloses the limitations of claim 1, but does not disclose wherein the displacement of the one or more transducers that causes the vibrations ranges from 1 micron to 10 millimeters.
However, Tracey teaches wherein the displacement of the one or more transducers that causes the vibrations ranges from 1 micron to 10 millimeters (para 0098).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation device of Couser wherein the displacement of the one or more transducers that causes the vibrations ranges from 1 micron to 10 millimeters, as taught by Tracey, for purpose of ensuring the mechanical stimulation is effective during the entire period of stimulation, particularly if the effect of non-invasive stimulation operates at least in part through mechanoreceptors (para 0099).
Regarding claim 61, Couser teaches (Fig 1-4D) a transcutaneous neuromodulation device (abstract; anxiety control device 10) for stimulating nerves through mechanical vibration (para 0040), the device comprising: one or more mechanical transducers (para 0037; frequency transmitting element 30) that produce mechanical vibrations (para 0038) that are configured to stimulate the skin of the user of the device (para 0041), a battery (para 0046; battery source 40), and one or more controller boards (para 0037; PCB 35), wherein the one or more controller boards are in communication with the one or more mechanical transducers (Fig 4D: see PCB 35 connected to transducer 30 via wires denoted by black lines), and wherein the controller board controls one or more waveform outputs-to the one or more mechanical transducers (para 0038; 0042), thereby producing mechanical vibrations (para 0038), and wherein the one or more waveform outputs comprises an isochronic wave (Fig 2; para 0042) having a frequency of 9-11 Hz. Although Couser does not explicitly disclose the isochronic wave having a frequency ranging between 9-11 Hz, it does disclose applying the isochronic waves in frequency ranges including 4-8 Hz and 12-40 Hz (para 0047) which overlap the frequency range claimed by Applicant; consequently, it would have been obvious to apply the isochronic wave having a frequency ranging between 9-11 Hz because the Office considers overlapping ranges to be a matter of prima facie obviousness. See MPEP 2144.05.II.
Couser discloses an isochronic wave in which mechanical vibrations are produced and then stopped at regular intervals (Fig 4; para 0047), but does not explicitly disclose producing mechanical vibrations for approximately two seconds to approximately 10 seconds.
However, Tracey teaches producing mechanical vibrations for approximately two seconds to approximately 10 seconds (0221). Although Tracey does not explicitly disclose producing mechanical vibrations for approximately two seconds to approximately 10 seconds, it does disclose producing vibrations for about 1 to 120 seconds which overlaps the range claimed by Applicant; consequently, it would have been obvious to one of ordinary skill to produce the mechanical vibration for approximately two to approximately 10 seconds because the Office considers overlapping ranges to be a matter of prima facie obviousness. See MPEP 2144.05.II.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the mechanical vibrations of Couser such that they are produced for approximately two seconds to approximately 10 seconds, as taught by Tracey, for purpose of ensuring the mechanical stimulation is effective during the entire period of stimulation, particularly if the effect of non-invasive stimulation operates at least in part through mechanoreceptors (para 0099).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Couser, in view of Tracey, as applied to claim 1 above, and further in view of US 2016/0074664 to De Ridder, hereinafter De Ridder (cited previously).
Regarding claim 4, Couser discloses the limitations of claim 1, but does not disclose wherein the one or more mechanical transducers of the device are configured to stimulate C-tactile afferent nerves in the skin.
However, De Ridder teaches wherein the one or more mechanical transducers of the device are configured to stimulate C-tactile afferent nerves in the skin (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation device of Couser wherein the one or more mechanical transducers of the device are configured to stimulate C-tactile afferent nerves in the skin, as taught by De Riddler, for purpose of activating pleasure sensations which may counteract depression, social isolation or deprivation, distress, anxiety, autism, and the like (para 0146).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Couser, in view of Tracey, as applied to claim 1 above, and further in view of US 2015/0305974 to Ehrenreich et al., hereinafter Ehrenreich (cited previously).
Regarding claim 6, Couser in view of Tracey discloses the limitations of claim 5, but does not disclose wherein the device is configured to come in contact with the skin of the user and the one or more mechanoreceptors comprise Merkel cells.
However, Ehrenreich teaches wherein the device is configured to come in contact with the skin of the user and the one or more mechanoreceptors comprise Merkel cells (para 0025-0026).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the neuromodulation device of Couser in view of Tracey wherein the device is configured to come in contact with the skin of the user and the one or more mechanoreceptors comprise Merkel cells, as taught by Ehrenreich, for purpose of affecting a user's sleep quality, such as the reduction or cessation of snoring or sleep apnea, as well as treating migraine headaches (para 0436).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792